 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM MORENO,                                    Case No. 1:20-cv-00065-BAM (PC)
12                        Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                         IN FORMA PAUPERIS
13            v.
                                                         (ECF No. 2)
14    BURNES, et al.,
                                                         ORDER REQUIRING PLAINTIFF TO FILE
15                        Defendants.                    COMPLETED APPLICATION TO PROCEED
                                                         IN FORMA PAUPERIS OR PAY FILING FEE
16
                                                         FORTY-FIVE (45) DAY DEADLINE
17

18          Plaintiff William Moreno (“Plaintiff”) is a county jail inmate proceeding pro se in this

19   civil rights action pursuant to 42 U.S.C. § 1983. On January 14, 2020, Plaintiff filed a complaint,

20   together with a motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1,

21   2.)

22          Plaintiff’s application to proceed in forma pauperis is incomplete. There is no certified

23   copy of Plaintiff’s trust account statement for the past six months attached to the application as

24   the instructions require, nor is the certificate portion of the form dated, signed, or filled-out by an

25   authorized officer of the correctional institution. Plaintiff must submit a completed form,

26   including a certified copy of his trust account statement, if he wishes for the application to be

27   considered.

28   ///
                                                         1
 1           Accordingly, it is HEREBY ORDERED that:

 2           1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED, without

 3   prejudice;

 4           2.      Within forty-five (45) days from the date of service of this order, Plaintiff shall

 5   file the attached application to proceed in forma pauperis, completed and signed, including a

 6   certified copy of his trust account statement for the past six months, or in the alternative, pay the

 7   $400.00 initial filing fee for this action;

 8           3.      No extension of time will be granted without a showing of good cause; and

 9           4.      The failure to comply with this order will result in dismissal of this action

10   without prejudice.

11
     IT IS SO ORDERED.
12

13       Dated:     January 15, 2020                           /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
